Citation Nr: 0528391	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  05-04 337	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 
2002 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 21, 
2002 for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1966 to January 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2003 decision by the RO 
which granted service connection for PTSD and TDIU, and 
assigned an effective date of May 21, 2002.  The veteran 
disagreed with the effective date assigned giving rise to 
this appeal.  

In May 2005, a hearing was held at the RO before the 
undersigned member of the Board, sitting at VA's office in 
Las Vegas, Nevada.  At that time, the veteran was asked by 
the undersigned if he was claiming clear and unmistakable 
error (CUE) in the prior rating decisions that denied service 
connection for PTSD.  The veteran responded in the 
affirmative and argued that as he was first diagnosed with 
PTSD in 1996, the effective date should be established as of 
the date of the diagnosis.  The matter of whether there was 
CUE in the earlier, final rating decisions has not been 
developed for appellate review, accordingly the Board has no 
jurisdiction to consider this issue.  It is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not appeal the September 1998 rating 
decision that there was no new and material evidence to 
reopen a claim for service connection for PTSD, and that 
rating decision is final.  

3.  A request to reopen the claim of service connection for 
PTSD and an original claim for TDIU, was received on May 21, 
2002.  

4.  Service connection for PTSD and TDIU was granted by the 
RO in November 2003, and made effective from May 21, 2002.  

5.  The earliest effective date for the establishment of 
service connection for PTSD and TDIU is May 21, 2002, the 
date of receipt of the veteran's claim for TDIU and request 
to reopen the claim for PTSD.  


CONCLUSION OF LAW

1.  The September 1998 rating decision that denied reopening 
of the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  An effective date earlier than May 21, 2002, for the 
grant of service connection for PTSD is not assignable.  38 
U.S.C.A. §§  5103, 5103A, 5107, 5108, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p),(q),(r), 3.104, 3.156, 3.400(q),(r), 
20.1105 (2004).  

3.  An effective date earlier than May 21, 2002 for TDIU is 
not warranted.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 
5110(a),(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p),(r), 
3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Appellants Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The veteran's claim for TDIU and request to reopen service 
connection for PTSD was received in May 2002.  The Board 
concludes that information and discussions as contained in 
the November 2003 rating decision, the May 2005 statement of 
the case, and in the letter sent to the veteran in March 2004 
and 2005, and June 2005, have provided him with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him of his 
responsibility to submit evidence which showed entitlement to 
an earlier effective date under 38 C.F.R. § 3.400; of what 
evidence was necessary to substantiate the claims; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran and his wife also testified at a 
hearing at the RO before the undersigned member of the Board 
in May 2005.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how the claim was 
still deficient.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to establish an earlier effective date and 
is familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (holding 
that failure to comply with VCAA constitutes nonprejudicial 
error "[w]here the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision").  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  While the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service connection for PTSD was last, finally denied by the 
RO in September 1998.  The veteran and his then 
representative were notified of this decision and did not 
appeal.  

A request to reopen the claim of service connection for PTSD, 
and an original claim for TDIU was received on May 21, 2002.  

In November 2003, the RO granted the claim for TDIU and 
service connection for PTSD, rated 70 percent disabling; each 
effective from May 21, 2002, the date of receipt of claim 
(and request to reopen).  The veteran did not disagree with 
the 70 percent rating, but argued that the effective date 
should be from 1996, when he was first diagnosed with PTSD.  

Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2004).  

A claim for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities (TDIU), qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) 
and 38 C.F.R. § 3.400(o)(2) (2004), which sets forth the 
method of determining the effective date of an increased 
evaluation.  The general rule provides that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2004).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2004).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103(2004).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2004).  

Except as provided in Rule 302(b) § 20.302(b) of this part), 
the filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (2004).  

Analysis

Historically, the Board notes that service connection for 
PTSD was initially denied by the RO in April 1996, and the 
veteran and his then representative were notified of that 
decision by letter dated in April 1996.  Following the 
submission of additional evidence, the RO again denied the 
claim in May and September 1996, and notified the veteran and 
his then representative by letter dated in September 1996.  
The notification letters were not returned by the U.S. Postal 
Service as undeliverable.  The Board notes that the veteran 
used the same mailing address on a letter received at the RO 
in April 1996, less than two weeks before he was notified by 
the RO of the denial of his claim.  Although he testified at 
the personal hearing that he does not recall ever receiving 
the notification letters (T p.7), no competent evidence has 
been presented to rebut the presumption that the letters were 
properly mailed.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Here, the 
Board finds that testimony by the veteran that he does not 
recall ever receiving the notification letters do not rebut 
the presumption of regularity in the administrative process.  

By rating action in September 1998, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.  The veteran and his then 
representative were notified of this decision by letter dated 
in September 1998.  At the hearing, the veteran testified 
that he received the September 1998 notification letter and 
that he went back to the RO and told the counselor that he 
disagreed with the rating decision.  In fact, he said that he 
expressed his dissatisfaction in person every time he 
received a letter from the RO.  (T p.10).  He said that he 
also went to his service representatives and told them that 
he disagreed with the decisions.  

Regarding the veteran's contention that he has continually 
prosecuted his claim for PTSD since he was initially denied 
in April 1996, the Board notes that he has provided no 
objective evidence to support his assertions.  Although he 
testified that he personally went to the RO's office every 
time he received a letter denying his claim, there is nothing 
in record, such as a Report of Contact, or any other document 
indicating that he was seen at the RO or that he wished to 
file a notice of disagreement.  In fact, the veteran 
testified that he did not put anything in writing.  (T p.9).  
The record shows that he was represented in 1996 and 1998 by 
two different service organizations who have extensive 
knowledge and experience of the VA system and its appellate 
procedures.  While he testified that he told his 
representatives that he disagreed with the rating decisions, 
there is nothing in the record from either service 
organization indicating an intent to file a notice of 
disagreement to any of the rating decisions prior to receipt 
of his current claim in May 2002.  

The veteran's testimony that he can't recall ever having 
received notice of the denial of his claim in 1996, but 
remembers that he went to the RO each time he did, and that 
he has continued to prosecute his claim since 1995, is a 
contradiction that can not be reconciled by any objective 
evidence.  In any event, as indicated above, a NOD is a 
written communication which, in some fashion, expresses a 
claimant's disagreement with a specific determination and a 
desire for appellate review.  38 C.F.R. § 20.201.  In this 
case, the veteran testified that he did not express his 
dissatisfaction with the denial of his claim in writing at 
any time prior to his current appeal.  Therefore, his claim 
for an earlier effective date based on an ongoing claim since 
1995 is without merit.  

A request to reopen the claim for PTSD and an original claim 
for TDIU was received on May 21, 2002.  In November 2003, the 
RO granted TDIU and service connection for PTSD, apparently 
without any independently verifiable corroborating evidence 
of the claimed stressors (Cf.  38 C.F.R. § 3.304(f) (2004)), 
and assigned an effective date of May 21, 2002, the date of 
receipt of the (reopened and original) claims.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Where the issue is one of new 
and material evidence, the effective date of an award of 
compensation is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q)(ii), and (r).  

In this case, the RO assigned an effective date of May 21, 
2002, the date of receipt of the veteran's request to reopen 
the claim of service connection for PTSD, which is the 
earliest date allowable under the applicable criteria.  

The 70 percent evaluation assigned for PTSD by the RO in 
November 2003 satisfied the minimum criteria for 
consideration of a total rating and provided a basis to grant 
TDIU under the provisions of 38 C.F.R. § 4.16(a).  The 
veteran's only other service connected disability is 
condylomata acuminata, rated noncompensably disabling since 
1969.  Absent the assignment of a 70 percent evaluation for 
PTSD, the veteran would not meet the criteria for TDIU.  As 
the Board has determined that an effective date earlier than 
May 21, 2002 for the grant of service connection for PTSD can 
not be assigned as a matter of law, there is no basis for the 
assignment of an earlier effective date for the grant of 
TDIU.  

In light of the discussion above, the Board concludes that it 
has no alternative but to find there is no basis upon which 
to assign an earlier effective date for either the grant of 
service connection for PTSD or a TDIU.    


ORDER

Entitlement to an effective date earlier than May 21, 2002, 
for the grant of service connection for PTSD is denied.  

Entitlement to an effective date earlier than May 21, 2002 
for the grant of a TDIU is denied.  




		
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


